 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 863 
In the House of Representatives, U. S.,

November 4, 2009
 
RESOLUTION 
Recognizing the scourge of pneumonia, urging the United States and the world to mobilize cooperation and focus resources to fight pneumonia and save children’s lives, and recognizing November 2 as World Pneumonia Day. 
 
 
Whereas pneumonia kills an estimated 4,000,000 people every year, according to the World Health Organization and UNICEF; 
Whereas more than 150,000,000 episodes of pneumonia occur every year among children under the age of five in developing countries, accounting for more than 95 percent of all new cases worldwide; 
Whereas of the 8,800,000 children under the age of five who die every year, up to 2,000,000 die from pneumonia; 
Whereas pneumonia kills 1 child every 15 seconds; 
Whereas pneumonia kills more children than any other illness; 
Whereas an estimated 26 percent of neonatal deaths within the first month after birth are caused by severe infections, including pneumonia; 
Whereas these deaths occur primarily in the world’s poorest countries; 
Whereas for every child who dies of pneumonia in an industrialized country, more than 2,000 children die of pneumonia in poor countries; 
Whereas pneumonia is a preventable and treatable problem; 
Whereas more than 1,000,000 lives could be saved each year through pneumonia prevention and treatment; 
Whereas many childhood pneumonia deaths can be prevented with early diagnosis; 
Whereas immunizing children against measles, whooping cough, Haemophilus influenzae type b (Hib), and pneumococcus could cut the rate of severe pneumonia in half; 
Whereas studies indicate that in developing countries, only one in four caregivers know the two key symptoms of pneumonia, fast and difficult breathing, which indicate that a child should be treated immediately; 
Whereas fewer than 1/3 of children suffering from pneumonia in the developing world receive antibiotics which are available for less than $1; 
Whereas health professionals agree that prevention and treatment of pneumonia must be a priority in broader, coordinated child survival strategies; 
Whereas in the context of child survival strategies, pneumonia control requires a three-prong program of protection, prevention, and treatment; 
Whereas preventing and treating childhood pneumonia is critical to reducing the mortality rate of children under the age of five; and 
Whereas World Pneumonia Day is recognized on November 2 annually: Now, therefore, be it
 
That the House of Representatives—
(1)affirms its commitment to child survival and development programs that focus on protection, prevention, and treatment of pneumonia;
(2)salutes the health professionals and community health workers who are on the front lines in the world’s poorest countries, extending preventative care and treatment to children most at risk of contracting pneumonia;
(3)reaffirms the United States commitment to reducing child mortality; and
(4)recognizes World Pneumonia Day. 
 
Lorraine C. Miller,Clerk.
